Citation Nr: 1241412	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  07-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for status post arthroplasty of the left shoulder from March 1, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from November 2001 to May 2004.  He also had a period of active duty for training in 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  When this case was before the Board in December 2011, it was decided in part and remanded in part.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

From March 1, 2011, the Veteran's left shoulder disability has been manifested by intermediate degrees of residual weakness, pain and motion limited to 60 degrees from the side at worst, with no impairment (dislocation, nonunion, or malunion) of the humerus or clavicle, and no ankylosis of the scapulohumeral joint.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for left shoulder disability, status post arthroplasty, from March 1, 2011, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5051, 5200-03 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in September 2010.  Although this letter was mailed after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of any of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  VA obtained all relevant medical treatment records identified by the Veteran.  

VA further afforded the Veteran an appropriate VA medical examination.  The Board previously reviewed the record, determined that another VA examination was necessary to decide the claim, and remanded the case for the purpose of affording the Veteran an appropriate VA examination.  The Veteran was afforded a VA examination in March 2012.  The Board has reviewed the examination report and finds substantial compliance with the requirements articulated in the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board observes the VA examination report dated in March 2012 describes the left shoulder disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.


II. General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012). 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."'  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Normal range of shoulder flexion and abduction is from 0 to 180 degrees, and internal/external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Evaluation of the Left Shoulder Disability from March 1, 2011

The Veteran seeks an evaluation in excess of 30 percent for left shoulder disability, status post arthroscopy, from March 1, 2011.

The Veteran's left shoulder disability is currently rated under Diagnostic Code 5299-5051.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and -99.  See 38 C.F.R. § 4.20 (2012).

The VA Schedule for Rating Disabilities provides, where there is shoulder replacement (prosthesis), a minimum rating of 30 (major) or 20 (minor) percent is warranted. With intermediate degrees of residual weakness, pain or limitation of motion, the shoulder is rated by analogy to diagnostic codes 5200 and 5203.  With chronic residuals consisting of severe, painful motion or weakness in the affected extremity, a 60 (major) or 50 (minor) percent rating is provided.  A 100 percent rating is provided for 1 year following implantation of the prosthesis, major or minor extremity. 38 C.F.R. § 4.71a, Diagnostic Code 5051 (2012).

Factual Background

Report of VA examination dated in March 2012 reflects, by history, that the Veteran underwent surgical repair of a left rotator cuff tear in July 2004.  The Veteran developed septic shoulder, which required further surgery.  He underwent left shoulder hemiarthroplasty in February 2010.  Currently, the Veteran complained of intermittent, mild-moderate pain around the shoulder joint, exacerbated by overhead lifting movements.  He reported the sensation of "catching and clicking" with certain left shoulder movements; morning stiffness; pain when laying on his left side that interferes with sleep; pain with activities that involve raising his arm above 90 degrees; and difficulty with chores and yard work.  He noted that he had to give up golf.  The Veteran treats his pain with Motrin, 800 milligrams, three times daily.  The Veteran had flare-ups with chores and yard work, described as significant pain and loss of range of motion.  The Veteran is left-hand dominant.

Physical examination showed left shoulder range of motion as follows:

Plane of Motion
Range of Motion
Point at Which Pain Starts
Flexion
0-100 degrees
90 degrees
Abduction
0-90 degrees
60 degrees

External and internal rotation was to 60 and 40 degrees, respectively, with pain.  The Veteran was able to perform three repetitions of movement with no additional limitation in the range of motion.  Functional limitations were due to less movement than normal, weakened movement, and pain on movement.  There were no findings of excess fatigability, incoordination, swelling, deformity, or atrophy of disuse.  There was localized tenderness or pain to palpation.  There was no guarding.  There was active movement against some resistance on muscle testing.  Ankylosis was not found.  There is no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral joint).  There is no condition or impairment of the acromioclavicular joint, but there was tenderness on palpation of the joint.  The examiner reported that the Veteran had left shoulder surgery in February 2010 with intermediate degrees of residual weakness, pain and limitation of motion.  The examiner specifically did not find chronic residuals consisting of severe painful motion and/or weakness.  The examiner noted that the Veteran has remaining effective function of the left extremity, such that he would not be equally served by amputation with prosthesis.  X-rays showed traumatic arthritis of the left shoulder and stable total left shoulder arthroplasty along with chronic mild acromioclavicular arthrosis.

The March 2012 VA examiner noted that the Veteran did not have painful and/or unstable scars from his prior surgery, or scars measuring an area greater than 39 square centimeters.

The March 2012 VA examiner further noted that the Veteran's left shoulder disability did not impact his ability to work.


Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for the Veteran's left shoulder disability.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher schedular disability rating.  38 C.F.R. § 4.7.

The evidence of record, lay and medical, shows that the Veteran has intermediate degrees of residual weakness, pain and motion limited to 60 degrees from the side at worst.  Under Diagnostic Coded 5051, a 30 percent evaluation is the minimum evaluation.  A higher rating requires either chronic residuals consisting of severe, painful motion or weakness in the affected extremity; or, with intermediate degrees of residual weakness, pain or limitation, rating by analogy to codes 5200 and 5203.  In this case, report of VA examination dated in March 2012 clearly shows that the Veteran has no more than intermediate degrees of residual weakness, pain and limitation of motion.

The Board has also considered whether a higher rating is warranted under the schedular criteria for evaluating the shoulder and arm.  However, flexion and abduction are at worst limited to 90 and 60 degrees, respectively, which more nearly reflects the criteria for a 30 percent rating based on the major arm limited to midway between side and shoulder level (i.e. 90 degrees).  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Also, in regards to Diagnostic Codes 5200 and 5203, a higher evaluation based on these provisions is not warranted because the evidence shows no ankylosis (Diagnostic Code 5200) or impairment of the clavicle or scapula (Diagnostic Code 5203).  Notably, Diagnostic Code 5203 does not provide an evaluation of 30 percent or higher.  

The Board has further considered whether a higher rating is warranted under Diagnostic Code 5202.  However, the evidence shows no impairment of the humerus.  The Veteran denied dislocation and report of VA examination dated in March 2012 shows no guarding, flail shoulder, false flail joint, or fibrous union.  As such, there is no basis for a higher evaluation under Diagnostic Code 5202.  

The Board has considered the Veteran's report of functional impairment due to left shoulder pain.  The record shows that the Veteran reported pain with movements above shoulder level, and difficulty with performing household chores and yard work.  The Board accepts the Veteran report of left shoulder pain on use.  38 C.F.R. §§ 4.40, 4.45.  However, as indicated above, the left shoulder flexion and abduction were at worse 90 and 60 degrees on the most recent examination before the onset of pain.  The Veteran has not reported any additional loss of motion with repetitive use, strength was 4/5, and there was no excess fatigability, incoordination, swelling, deformity, or atrophy of disuse.  A higher rating based on limitation of motion requires that the arm is functionally limited to 25 degrees from the side-and here abduction (motion from the side) is limited to no more than 60 degrees, which in no way more nearly resembles the criteria for a higher rating.  The assigned 30 percent disability rating contemplates the functional impairment caused by his pain.

The Veteran is competent to report that his disability is worse than presently evaluated.  However, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for the higher rating as explained and discussed above. 

Accordingly, the claim must be denied and there no basis for a staged rating.  See Hart, supra.  Furthermore, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

An evaluation in excess of 30 percent for status post arthroplasty of the left shoulder from March 1, 2011, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


